                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ZANE COLBERT,                             :      CIVIL NO. 1:18-CV-2422
                                          :
              Petitioner                  :      (Chief Judge Conner)
                                          :
       v.                                 :
                                          :
LAWRENCE MAHALLAY, et al.,                :
                                          :
              Respondents                 :

                                   MEMORANDUM

       Petitioner Zane Colbert (“Colbert”) filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging a judgment and conviction

imposed in the Court of Common Pleas of Dauphin County, Pennsylvania. (Doc. 1).

For the reasons discussed below, the court will dismiss the petition as untimely.

I.     Background

       In May 1992, Colbert was arrested and charged with two counts each of rape

and involuntary deviate sexual intercourse. See Commonwealth v. Colbert,

https://ujsportal.pacourts.us, electronic docket numbers CP-22-CR-0002357-1992,

CP-22-CR-0002358-1992. Following a jury trial, Colbert was found guilty on all

counts. Id. On May 16, 1994, Colbert was sentenced to an aggregate term of

incarceration of thirty-two (32) to sixty-four (64) years in a state correctional facility.

Id. Colbert filed a direct appeal. (Doc. 19, at 31, Notice of Appeal). On February 1,

1995, the Pennsylvania Superior Court affirmed the judgment of sentence. (Doc. 19,

at 41-45, Commonwealth v. Colbert, No. 00330 HBG. 1994). Colbert filed a petition
for allowance of appeal. On July 21, 1995, the Pennsylvania Supreme Court denied

the petition for allowance of appeal. (Doc. 19, at 47, Commonwealth v. Colbert, No.

113 M.D. Alloc. Dkt. 1995).

      On April 3, 1996, Colbert filed his first pro se petition for post-conviction

collateral relief pursuant to the Post Conviction Relief Act (“PCRA”), 42 PA. CONS.

STAT. §§ 9541-46. (Doc. 19-1, at 171-77, PCRA Petition). Counsel was subsequently

appointed to represent Colbert and filed a supplemental petition on December 18,

1996. (Doc. 19-1, at 180-885, Supplemental PCRA Petition). On April 11, 1997, the

PCRA court denied the petition. (Doc. 19-1, at 34). Colbert filed an appeal to the

Pennsylvania Superior Court. (Doc. 19-1, at 36). On December 31, 1998, the

Superior Court affirmed the PCRA court’s denial of the petition. (Doc. 19-1, at 95-

97, Commonwealth v. Colbert, No. 593 HBG. 1998). Colbert then filed a petition for

allowance of appeal. On August 24, 1999, the Pennsylvania Supreme Court denied

the petition for allowance of appeal. (Doc. 19-1, at 110, Commonwealth v. Colbert,

No. 65 M.D. Alloc. Dkt. 1999).

      On August 15, 2000, Colbert filed a second pro se PCRA petition. (Doc. 19-1,

at 195-201, PCRA Petition). On August 17, 2000, the PCRA court dismissed the

petition as untimely. (Doc. 19-1, at 192-93). Colbert filed an appeal, and, on

September 9, 2002, the Superior Court affirmed the dismissal of the petition as

untimely and found that none of the exceptions to the timeliness requirement

applied. (Doc. 19-1, at 216-221, Commonwealth v. Colbert, No. 1114 MDA 2001).




                                           2
      On May 7, 2003, Colbert filed his third pro se PCRA petition. See

Commonwealth v. Colbert, Nos. CP-22-CR-0002357-1992, CP-22-CR-0002358-1992.

On June 2, 2003, the PCRA court dismissed the petition as untimely. See id.

      On December 26, 2007, Colbert filed a fourth pro se PCRA petition. See

Commonwealth v. Colbert, No. CP-22-CR-0002358-1992. On March 24, 2008, the

PCRA court dismissed the petition as untimely. See id.

      On June 23, 2014, Colbert filed his fifth pro se PCRA petition. See

Commonwealth v. Colbert, No. CP-22-CR-0002358-1992. On August 7, 2014, the

PCRA court dismissed the petition as untimely. See id. Colbert filed an appeal to

the Pennsylvania Superior Court. On June 30, 2015, Pennsylvania Superior Court

affirmed the dismissal of the PCRA petition as time-barred and found that Colbert

failed to demonstrate the applicability of a statutory exception to the timing

requirements of the PCRA. Commonwealth v. Colbert, 2015 WL 6951414 (Pa.

Super. 2015).

      On December 17, 2018, Colbert filed the instant federal habeas petition. (Doc.

1). Upon preliminary review, see R. GOVERNING § 2254 CASES R. 4, respondents

were directed to file a response addressing the timeliness of the petition. (Doc. 6,

citing United States v. Bendolph, 409 F.3d 155, 169 (3d Cir. 2005) (en banc) (holding

that district courts may sua sponte raise AEDPA’s one-year statute of limitations,

provided that the petitioner is provided with notice and an opportunity to

respond)). Colbert was afforded the opportunity to file a reply. (Doc. 6). On

February 26, 2019, respondents filed a response seeking dismissal of the petition as

untimely. (Doc. 14). On March 11, 2019, Colbert filed a traverse. (Doc. 15).
                                           3
II.   Discussion

      The court shall “entertain an application for a writ of habeas corpus in behalf

of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). A petition filed under § 2254 must be timely filed

under the stringent standards set forth in the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub.L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996).

See 28 U.S.C. § 2244(d)(1). Specifically, a state prisoner requesting habeas corpus

relief pursuant to § 2254 must adhere to a statute of limitations that provides, in

relevant part, as follows:

      (1) A 1-year period of limitation shall apply to an application for a writ
      of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of -

             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;
      ...

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

28 U.S.C. § 2244(d)(1)-(2); see Jones v. Morton, 195 F.3d 153, 157 (3d Cir. 1999).

Thus, under the plain terms of § 2244(d)(1)(A), a state court criminal judgment does

not become final until appeals have been exhausted or the time for appeal has

expired. See Nara v. Frank, 264 F.3d 310, 314 (3d Cir. 2001).

      Colbert was sentenced on May 16, 1994. See Commonwealth v. Colbert, Nos.

CP-22-CR-0002357-1992, CP-22-CR-0002358-1992. His judgment of sentence became
                                           4
final on October 19, 1995, at the expiration of the ninety-day period for filing for writ

of certiorari with the United States Supreme Court. See 42 Pa.C.S. § 9545(b)(3).

The one-year period for the statute of limitations commenced running as of that

date. Hence, the federal petition, which was filed on December 17, 2018, is patently

untimely. However, the court’s analysis does not end here; consideration of both

statutory and equitable tolling must be undertaken.

      A.     Statutory Tolling

      Section 2244(d)(2) tolls the one-year statute of limitations with respect to the

“time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending.” 28

U.S.C. § 2244(d)(2). The statute of limitations began running on October 19, 1995

and, absent any tolling, would expire on or about October 18, 1996. However,

pursuant to 28 U.S.C. § 2244(d)(2), when Colbert filed his first PCRA petition on

April 3, 1996, the AEDPA’s filing period was statutorily tolled, with 198 days of the

one-year filing period remaining. The statute remained tolled until August 24, 1999,

when the Pennsylvania Supreme Court denied Colbert’s petition for allowance of

appeal. The 198 days remaining in which to file his federal petition expired on

March 9, 2000.

      Since that time, Colbert filed four additional pro se PCRA petitions which

were denied as untimely. However, an untimely PCRA petition is not “properly

filed” and, therefore, does not toll the statute of limitations. See Pace v.

Diguglielmo, 544 U.S. 408, 417 (2005) (holding that “[b]ecause the state court

rejected petitioner’s PCRA petition as untimely, it was not ‘properly filed,’ and he is
                                            5
not entitled to statutory tolling under § 2254(d)(2).”). See also Merritt v. Blaine, 326

F.3d 157, 167-68 (3d Cir. 2003). Consequently, the AEDPA statute of limitations is

not subject to further statutory tolling.

      B.     Equitable Tolling

      Equitable tolling of the limitations period is to be used sparingly and only in

“extraordinary” and “rare” circumstances. See Satterfield v. Johnson, 434 F.3d 185,

195 (3d Cir. 2006); LaCava v. Kyler, 398 F.3d 271, 274-75 (3d Cir. 2005). It is only in

situations “when the principle of equity would make the rigid application of a

limitation period unfair” that the doctrine of equitable tolling is to be applied. See

Merritt, 326 F.3d at 168. Generally, a litigant seeking equitable tolling must

establish the following two elements: “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way.” Pace,

544 U.S. at 418.

      With respect to the diligent pursuit of rights, petitioner must demonstrate

that he or she exercised reasonable diligence in investigating and bringing the

claims. See Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir. 2002). Mere excusable

neglect is not sufficient. See LaCava, 398 F.3d at 276. Moreover, “the party seeking

equitable tolling must have acted with reasonable diligence throughout the period

he seeks to toll.” Warren v. Garvin, 219 F.3d 111, 113 (2d Cir. 2000) (quoting Smith

v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000)).

      Extraordinary circumstances have been found where (1) the respondent has

actively misled the petitioner, (2) the petitioner has in some extraordinary way been

prevented from asserting his rights, (3) the petitioner has timely asserted his rights
                                            6
mistakenly in the wrong forum, or (4) the court has misled a party regarding the

steps that the party needs to take to preserve a claim. See Jones, 195 F.3d at 159;

Brinson v. Vaughn, 398 F.3d 225, 230 (3d Cir. 2005).

      Colbert presents no evidence to account for the delay in seeking relief in

federal court. (See Docs. 1, 15). Nor does he indicate that extraordinary

circumstances obstructed his pursuit of post-conviction relief. Therefore, equitable

tolling of the AEDPA statute of limitations is not warranted in this case.

      C.     Actual Innocence Claim

      A claim of actual innocence may serve as both an exception to procedural

default and as an equitable exception to the statute of limitations. See McQuiggin v.

Perkins, 569 U.S. 383, 391-92 (2013); Hubbard v. Pinchak, 378 F.3d 333, 338 (3d Cir.

2004). In McQuiggin, the Supreme Court reaffirmed that there is an “equitable

exception” to the statute of limitations applicable to habeas claims, but “only when

the petitioner presents new evidence that ‘shows it is more likely than not that no

reasonable juror would have convicted the petitioner.’” Gore v. Crews, 720 F.3d

811, 817 (11th Cir. 2013) (quoting McQuiggin, 569 U.S. at 395). Thus, actual

innocence, if proved, serves as a gateway through which a petitioner may pass

when faced with procedural impediments such as the expiration of the statute of

limitations. McQuiggin, 569 U.S. at 386. The Supreme Court emphasized, however,

the demanding nature of the test for permitting the gateway to open: “The gateway

should open only when a petition presents ‘evidence of innocence so strong that a

court cannot have confidence in the outcome of the trial unless the court is also

satisfied that the trial was free of nonharmless constitutional error.’” McQuiggin,
                                          7
569 U.S. at 401 (quoting Schlup v. Delo, 513 U.S. 298, 316 (1995)). For the actual

innocence exception to apply, a petitioner must “support his allegations of

constitutional error with new reliable evidence -- whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence --

that was not presented at trial.” Schlup, 513 U.S. at 324. The limited nature of this

exception is underscored by the Court’s explicit observation that “tenable actual-

innocence gateway pleas are rare.” McQuiggin, 569 U.S. at 386.

      Colbert does not dispute that his federal habeas petition is facially untimely.

However, he asserts that there is exculpatory evidence that would establish his

innocence, namely two (2) Pennsylvania State Police laboratory reports, and he

alleges prosecutorial misconduct. (Doc. 1, at 16; Doc. 1-1; Doc. 15). Fatal to the

instant petition, actual innocence claims focus on “new” evidence — “relevant

evidence that was either excluded or unavailable at trial.” Schlup, 513 U.S. at 327-

28. Colbert has not produced any new evidence. To the contrary, this purported

evidence was available during the state court proceedings. Evidence is not “new” if

it was available at trial. Hubbard, 378 F.3d at 340-41 (stating that petitioner’s

allegation of actual innocence is “nothing more than a repackaging of the record as

presented at trial” and thus he could not show that it is more likely than not that no

reasonable juror would have convicted him in light of the new evidence). Colbert

raised these same claims in his second PCRA petition. The Pennsylvania Superior

Court rejected these claims and found as follows:

      [Colbert] has invoked two . . . exceptions to the timeliness requirement
      contained in the [PCRA]. First, [Colbert] argues that his petition is
      based on newly discovered forensic evidence, namely, Pennsylvania
                                           8
       State Police laboratory reports authored by forensic scientist Lee Ann
       T. Grayson, which, according to [Colbert], reveal that the spermatozoa
       found on the panties of the two victims differed. Secondly, [Colbert]
       claims that his petition is based on interference by governmental
       officials in the presentation of the claim. We find no merit in either of
       these contentions.

       The allegation that the State Police reports are after-discovered
       evidence is belied by the record which reflects that these reports were
       the subject of a stipulation at trial between the Commonwealth’s
       attorney and defense counsel, specifically, a stipulation that
       Pennsylvania State Police forensic scientist Lee Ann Grayson
       performed a certain analysis on sealed evidence, i.e., items of clothing
       of the victims and a condom, and that she “discovered nothing
       conclusive as to this case.” N.T. April 13, 1994, p. 218. As the reports
       were clearly available at [Colbert’s] 1994 trial, they are not after-
       discovered evidence. See: 42 Pa.C.S. § 9543(a)(2)(vi) (after-discovered
       evidence not a basis for relief unless unavailable at time of trial).

       Nor do we find that the prosecutor’s representation to the court that
       the State Police “discovered nothing conclusive as to this case,”
       constitutes “interference by governmental officials in the presentation
       of a claim” as [Colbert] claims. This statement by the prosecutor was
       represented to the Court as a stipulation, and defense counsel stated
       on the record that the prosecutor’s statement was correct and that the
       defense agreed to stipulate to that information. Id. at 219. Thus, this
       exception does not apply.

(Doc. 19-1, at 220-21, Commonwealth v. Colbert, No. 1114 MDA 2001).

       Because Colbert’s case is not one of those “rare” cases, which presents new

reliable evidence that was not previously available, the equitable exception to §

2244(d)(1) does not apply.

III.   Certificate of Appealability

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C. §
                                           9
2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

“When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of

reason would not find the disposition of this case debatable. Accordingly, a COA

will not issue.

IV.    Conclusion

       The court will deny Colbert’s application (Doc. 1) for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 as untimely. An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
Dated:        April 8, 2020
